          Case 3:07-cv-00304-LRH-WGC Document 216 Filed 07/26/21 Page 1 of 1



 1

 2

 3                                 UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                   ***
 6    BRENDAN NASBY,                                           Case No. 3:07-cv-00304-LRH-WGC
 7                                          Petitioner,
              v.                                                            ORDER
 8
      E.K. MCDANIEL, et al.,
 9
                                        Respondents.
10

11

12          Good cause appearing, IT IS HEREBY ORDERED that Petitioner’s unopposed first
13   Motion for Extension of Time (ECF No. 215) is GRANTED.
14          On April 8, 2021, the Court appointed counsel for petitioner (ECF No. 211) after granting
15   motions to withdraw as counsel (ECF Nos. 208, 209). The Court further ordered the stay and
16   administrative closure to remain in place for 90 days to allow new counsel time to review the
17   extensive prior proceedings and claims herein as well as to confer with petitioner. Petitioner
18   requests a 46-day extension of the stay and administrative closure. The stay and administrative
19   closure is extended until August 23, 2021. By granting any extension herein, the Court makes no
20   implied finding or representation as to the timeliness of any claim asserted or to be asserted herein.
21   See Sossa v. Diaz, 729 F.3d 1225, 1235 (9th Cir. 2013).
22          DATED this 26th day of July 2021.
23

24
                                                              LARRY R. HICKS
25                                                            UNITED STATES DISTRICT JUDGE
26
27

28


                                                          1
